Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention of claims 1-12 meet the subject matter eligibility requirements of 35 USC §101 for at least the reasons that the claims 
reflect the practical application through at least the inclusion of a particular machine  as described in MPEP 2106.05(b).
	The applicant’s presented amendments and remarks reflecting the same as presented on January 18th, 2022 are persuasive in overcoming the previously applied prior art rejections of record.  The prior art of record when considered alone or in combination does not teach or fairly suggest the invention as particularly claimed and including a pointer assembly that is capable of freely falling along a rail until selectively stopped by a user when considered in context of and combination with the remaining claim limitations.  The closest prior art of Seelig et al (US 2009/0075716) while utilizing a worm mechanism 52 for manipulating the position of the pointer along the worm gear does not teach an arrangement wherein the pointer is capable of falling freely and the incorporation such would not have been reasonably suggested by the prior art of record wherein the worm gear of Selig is utilized as a guide member and a means of controlling the traversal of the pointer, the substitution of the worm gear for a rail .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715